Mr. Justice Taylor delivered the opinion of the court. Abstract of the Decision. 1. Assumpsit, Action of, § 89*—vihen evidence shows contract for worlc, labor and materials. In an action for work, labor and materials alleged to have been furnished the defendant by the plaintiff, in which the defendant denied that he had contracted therefor with the plaintiff, evidence held to justify a judgment for the plaintiff. 2. Assumpsit, Action of, § 88*—when memoranda of worlc done under contract admissible. In an action by a contractor for labor, work and materials furnished the defendant, held that the plaintiff’s “job tickets,” consisting of copies made by the plaintiff after the completion of the work from memoranda made by him on slips of paper as the work was being done, were admissible in evidence, the slips having been destroyed, on the ground that the original memoranda were not available and that the “job tickets” were his books. 3. Judgment, § 247*—when entry after remittitur proper. The action of a trial court in setting aside a judgment for the plaintiff and, after a remittitur had been made, entering judgment for the amount remaining, held unobjectionable.